Lawrence, J.
(dissenting). Appellee, four others, and a foreman composed a section gang in the service of appellant upon a section of its road some six miles in length, between the stations of Big Cabin and Adair, in this territory. The duties of the gang were to daily pass over the section and keep the track and right of way in repair and good condition for the passing of trains thereon. Tools, appliances, and material were furnished them for this purpose by appellant. One of the appliances was a hand car, which was propelled by the men by means of levers connected with-th'e axle, or journal, by cogs. This car was used in conveying the men to and from their work morning and evening, and irf moving themselves, the tools, and material from place to place along the section, when necessary, during their work. It had been used upon this section 14 months, and had prior thereto been used upon other sections of appellant's road. It had become worn by use to the extent that there was more than normal play of the wheels back and forth, the onfy observable and known effect of which was to make necessary an increase in force and labor to propel the car. Complaint was made by the mentó the foreman because of the increase of labor necessary to move the car. One of them, named Westover, who stated that he had had long experience as a machinist and engineer, *550requested permission of the foreman to overhaul the car for the purpose of remedying the defect. This request was made several months prior to the time of the receiving of the injury complained of herein by appellee. A month before the accident Westover again requested permission to make the supposed needed repairs, and he was informed by the foreman that he, the foreman, had something else for this hand, West-over, to do. In the afternoon of February 2, 1903, while the gang including the foreman, were performing their duty, riding upon the car, with appellee and another at the levers, pushing it down a grade at the rate of five or six miles an hour, suddenly and without warning the car ran off the track, and all of the gang, except one, were violently thrown off the car, and some of them quite seriously, though not dangerously» hurt. The appellee received a number of bruises and contusions upon his body, one contusion upon the head, which was only a scalp wound, and a broken bone of the left arm below the elbow. Tins was the first accident that had occurred with this car since it was put in use upon this section, though it had been in daily use since that time. The foreman testified that it -was his duty to employ and discharge the men of the gang as he might deem necessary, to be with them during their work and to superintend it, to inspect and repair the tools and appliances, and, if found necessary, to send them in to appellant's shops for repair. He further testified that he had frequently examined the hand car prior to the accident and repaired the same; that he considered it safe; that it was of standard make, and the kind in use generally; that the only complaint ever made by the men concerning it was because of the hard work required to make it go. He further stated that he had worked upon a section as assistant foreman and foreman since April, 1901, and that the car at the time of the accident was in a reasonably safe condition for use as a hand car. No witness testified, and no evidence appears in the *551record, showing, or tending to show, that the derailment of the car was the result of any of the alleged defects in the car. No one ever passed an opinion upon this matter. No expert of any kind, unless it was Westover, testified on behalf of. .the appellee. A number of experienced railroad men, machinists,section-men, and section foremen testified in behalf of appellant, and all of them concurred in the opinion that the derailment of the car was not the result of any of the defects alleged in the complaint or appearing in the proof. One Curry, who stated that he was a section foreman for the Frisco Road, had been for 15 years, aiid had been in their track department »for 20 years, and had been running hand cars for that'length of time, testified that he had never known, and did not be-' lieve, that a derailment of a hand car could occur because of such alleged defects; that he had known of derailments of hand cars, but it was “by splitting the frog, the spring frogs, on account of the guide rail not being in proper shape, and. I have had them jump the track on account of spikes being stuck down in the joints of the expansion.” No witness testified that an examination was made by any one to determine the direct, or even remote) cause of the derailment.
Appellee testified that lie had been for 17 months in the employment of appellant, and 14 months of this time working upon this section with this hand car; that he was not experienced in the use of machinery, had been a farm hand before employed by appellant; that he had not any knowledge or information of the defective condition of the car until this injury of which he complains; that he is 29 years of age, and at the time of the injury was earning $1.25 a day. He further testified that he had not been able to perform manual labor since he was hurt, that he yet suffered pain from his wounds and bruises, and that his broken arm had not yet knit, and he could hear-the bones “grit” when he moved it. He offered no medical *552proof or any competent proof as to the extent of his injuries, or as to the probability, or otherwise, of his injuries' being permanent to .the degree of rendering him unable, to perform manual labor of the kind he was-used to following, or of like character to that in which he was employed when injured. He did state that he was informed and believed that his injuries were permanent, and this is the only proof upon this point, if it can be called proof. There was no evidence that he received medical or surgical treatment for his injuries, except that he was examined by the appellant's surgeon at the time of the injury. At the close of the testimony appellant requested the court to instruct the jury to return a verdict for the defendant. This request was denied, and appellant excepted. There was no instruction given the jury as -to the measure of damages, nor any direction of the court to guide it as to a proper method of considering the amount of damages to be given plaintiff. Plaintiff claimed $10,000 in his complaint, and received a verdict and judgment for $7,000. Defendant then made a motion that the verdict and judgment be set aside and new trial given. Among the several causes. assigned as ground for vacation of verdict and judgment, and granting a new trial, was one that the court erred in refusing to grant appellant’s request to direct a-verdict for defendant; and another was that the verdict was excessive. This motion was denied, and the same grounds of error appear in the assignment of errors in this court.
I am unable to concur with the majority of the court in its opinion in this case. The facts above stated embrace all that are deemed material and which are necessary, and which furnish the ground of a dissenting opinion. The only alleged cause of action was the negligence of the appellant in failing to furnish a reasonably safe hand car and to maintain it in safe condition, and that by reason of this alleged negligence *553the injury resulted, for which the recovery of $10,000 damages is sought in this action. In all cases of this kind, where damages are sought for injuries received by an employe through accident, while performing the usual and ordinary duties of his employment, the burden is upon the plaintiff, emplojm, to show the proximate cause of the accident in which he was injured, and that this proximate cause was due to the negligence of the defendant, employer. The refusal of the trial court to instruct the jury to return a verdict for defendant, as requested by it, at the close of the evidence, was clearly such error as authorizes a reversal of its judgment. In the case of Patton vs Texas, etc., R. Co., 179 U. S. 658, 21 Sup. Ct. 275, 45 L. Ed. 361, which is upon all fours with the case at bar, and, we submit, of controlling weight, the court, by Brewer, J., says: “The plaintiff’s contention is that the trial court erred in directing a verdict for the defendant and in failing to leave the question of negligence to the jury. That there are times' when it is proper for a court to direct a verdict is clear.” Quoting from numerous decisions of the United States Supreme Court, it further says: “It is well settled that the court may withdraw a case from them altogether and direct a verdict for the defendant or the plaintiff, as the one or the other'may be proper, when the evidence is undisputed, or is of such conclusive character that the court, in the exercise of sound judicial discretion, would be compelled to set aside a verdict returned in opposition to it. * * * The judge is primarily responsible for the just outcome of the trial. He is not a mere moderator of a town meeting, submitting questions to the jury for determination, nor simply ruling on the admissibility of testimony, but one who, in our jurisprudence, stands charged with full responsibility. He has the same opportunity that jurors have for seeing the witnesses, for noting all those matters in a trial not capable of record, and when in his deliberate opinion there is no excuse for a verdict *554save in favor of one party, and he so rules by instructions to that effect, an appellate court will pay large respect to his judgment.”
It is a proposition that does not admit of dispute that one who seeks to recover damages for an injury because of the negligent act of another must prove that the injury was the proximate result of the act. The act of negligence alleged in this case was the failure of appellant to furnish and maintain at all times a hand car used by appellee and his fellow workman in the course of their employment reasonably safe for such use. It was alleged that the car was negligently allowed to become out of repair. “The wheels were badly worn, the rims of the wheels were not sufficient to hold it on the track, and the axles and boxes of the car were so badly worn that said car was liable at any time to jump the track; that one of the wheels of said car was out of line in such way as to have a tendency to climb the rail and throw the car off the track.” These are the sole defects which are alleged as the cause of the injury. Conceding that these acts of negligence existed, and that they were of degree sufficient to justify a verdict for damages, if established by the evidence, yet an additional and necessary fact must appear by the weight of the evidence —that this defective condition of the car was the direct cause of its derailment and the consequent injury of which appellee complains. There was no direct, circumstantial, or even remote evidence tending to prove such proximate cause. No examination or investigation was made bji any one as to the condition of the track or in regard to obstructions that might have -caused the derailment. Oi;e Curry, a witness' for appellant, stated that he had had years of experience as a section foreman, and as trackman, and was at the time of testifying a section foreman upon “The Frisco,” upon a section in the immediate vicinity of the accident, and that he had never *555known a hand car to jump the track for the causes alleged; that he had known this to happen because of a defective track, and from a spike driven in the expansion of the rails. And the common experience of every one of mature years is sufficient to justify the conclusion, from a description of the car in question, that it might readily have left the track while moving at the rate and with the load it carried as appears from the evidence from a variety of causes not attributable to the defective condition of the car. The statement of facts above made was the result of careful reading of the entire record of the evidence, and it shows -an utter want of evidence to negative any one or more of the causes liable to produce a leaving of the rails by the hind wheels of the car. I cannot do better in this connection than to again quote from the above opinion of the United States Supreme Court: “That while in the case of a passenger the fact of an accident carries with it a presumption of negligence on the part of the carrier, a presumption which in the absence of some explanation or proof to the contrary is sufficient to sustain a verdict against him, for there is prima facie a breach of his contract to carry safely, a different rule obtains as to an employe. The fact of accident carries with it no presumption of negligence on the part of the employer, and it is an affirmative fact for the injured employe to establish that the employer has been guilty of negligence. In the latter case it is not sufficient for the employe to show that the employer may have been guilty of negligence — the evidence must point to the fact that he was. And when the testimony leaves the matter uncertain, and shows that any one of a half dozen things may have brought about the injury, for some of which the employer is responsible and for some of which he is not, it is not for the jury to guess between those half dozen causes and find that the'negligence of the employer was the real cause, when there is no satisfactory foundation in the testimony for that conclusion. * * * *556'There is no guaranty by the employer that place and machinery rshall be absolutely safe.” It is to be observed from the statement of facts that-the foreman of the gang, who testified that it was his duty to examine the machinery and condition of ■the car, and to make repairs, unless they were of such kind as required the car to be sent to appellant’s shops, also testified that he had made such inspection frequently- and had done •so shortly before the accident, and found the car in safe condi-tion, and that it was so at the time of the accident. There is not any testimony to the contrary, though all of the men, ■except appellee, stated that the car run hard, and that the wheels and boxes in which the spindles of the axles revolved were worn. Yet no one said in testimony, nor does it appear ■otherwise than in the complaint, that such condition of the car even had a tendency to cause it to leave the track.
The first blush, after reading the testimony contained in this record, is raised by the excessive dimensions of the verdict in proportion to the meagerness of the evidence which isupported it. It is out of all proportion and all reason. The appellee had been in the employment of appellant for 17 months and received $1.25 a day. Before this employment he worked ■upon a farm. lie testified that he was ignorant of machinery, .and did not even know that the simple machinery of the hand car was defective after 14 months of handling of it. Not a particle of medical proof was offered as to the character of his injuries or of the probability of the injuries being permanent., or so severe as to prevent him from performing manual labor of the kind he was used to performing. There was no ■evidence that he had received any medical or surgical attention for his injuries, except that he was examined by the appellant’s ■surgeon at the time of the injury. It is not known whether the broken arm was ever set, bandaged, or in any manner treated with a view to its being healed. His testimony is *557that he “can yet hear the bones ‘grit/ ” when he moves his-arm, which is significant of the fact that it had not been cared, for in any manner. His testimonj'' is that “he has been informed that his injuries are permanent.” The source of his^ information is not given. The statement, while not competent as evidence, is an indication that Ire has not any opinion.. Moreover, there was no evidence produced or offered that he-paid out anything for medical services, medicine, nursing,, or any other supposed special damages except the loss of onevear's time. This verdict and judgment is certainly excessive,, and the court should have granted a new trial for this cause, alone, and erred in not sustaining this ground for a new trial.
This court should have sustained this assignment of' error, as well as the other above considered, reversed the judgment of the lower court,, and remanded the case -for another trial.